                   UNITED STATES DISTRICT COURT

                  EASTERN DISTRICT OF LOUISIANA


F&M MAFCO, INC.                                    CIVIL ACTION


v.                                                 NO. 18-5621

OCEAN MARINE CONTRACTORS,
LLC and OCEAN MARINE
RENTALS, LLC                                       SECTION “F”


                        ORDER AND REASONS

     Before the Court is intervenor ECapital LA Industrial I, LLC’s

motion to dismiss Count III of the plaintiff’s counterclaim.     For

the reasons that follow, the motion is GRANTED in part, as to F&M’s

claim for treble damages, and DENIED in part, as to F&M’s claim

for actual damages under LUTPA.

                            Background

     This lawsuit began as an action to enforce an Ohio default

judgment but has evolved into a security rights dispute.

     In late summer of 2017, F&M Mafco, Inc. sued Ocean Marine

Contractors, LLC and Ocean Marine Rentals, LLC in Ohio state court,

asserting claims arising out of the performance of two contracts.

The Ohio state court entered a default judgment in favor of F&M

the following spring.   When the Ocean Marine entities failed to

satisfy that judgment, F&M turned to this Court for enforcement.




                                  1
     In January of 2019, this Court granted F&M’s motion for

summary judgment, seeking recognition and enforcement of the Ohio

default judgment pursuant to Louisiana’s Enforcement of Foreign

Judgments Act.   F&M then moved for entry of a final judgment,

contending it had become aware that two creditors assert claims in

property that F&M owns and that relates to the subject of this

action.   ECapital LA Industrial I, LLC (one of the creditors

asserting a security interest in three cranes that F&M allegedly

purchased from the Ocean Marine entities) intervened for the

limited purpose of opposing F&M’s motion for entry of judgment.

Finding that F&M requested relief beyond that provided for in the

Ohio default judgment, the Court granted F&M’s motion for entry of

judgment, in part, only insofar as it sought relief consistent

with this Court’s January 9, 2019 Order and Reasons.    The Court

also entered a final judgment in F&M’s favor on February 20, 2019.

     A month later, ECapital moved to intervene in this action to

adjudicate its purported security interests in the cranes.    The

Court granted ECapital’s unopposed motion to intervene on April

12, 2019. Because ECapital asserts a security interest in property

implicated in the contractual disputes that gave rise to the Ohio

default judgment, the Court found a sufficient factual overlap

between this matter and ECapital’s claim to justify permissive

intervention under Federal Rule of Civil Procedure 24(b)(1)(B).



                                2
     Through its intervention complaint, ECapital requests the

following relief: (1) recognition and enforcement of its security

interests in the cranes; (2) seizure and sale of the cranes under

ordinary process; and (3) interest and attorneys’ fees. 1




1 ECapital alleges that it is the successor in interest to Regions
Bank with respect to loans to Ocean Marine Contractors, LLC and
related entities.    According to ECapital, Regions Bank extended
credit to OMC and obtained security interests over substantially
all of OMC’s movable and immovable assets, beginning in 2007.
     In particular, it is alleged that Regions Bank executed a
promissory note in favor of OMC in the amount of $1,425,000 on
February 5, 2010. The February 2010 Note, which allegedly is in
default, is secured by a Commercial Security Agreement dated
October 13, 2009. The October 2009 Security Agreement was executed
by OMC in favor of Regions Bank to secure the repayment of “any
and all present and future indebtedness of [OMC]” by encumbering
“any and all of [OMC’s] now owned and hereafter acquired equipment,
machinery, furniture, furnishings, and fixtures of every type and
description.” That security agreement further provides that
“Lender may cause the Collateral, or any part or parts thereof, to
be immediately seized wherever found, and sold, whether in term of
court or in vacation, under ordinary or executory process, in
accordance with applicable Louisiana law, . . . without the
necessity of making additional demand upon or notifying Grantor or
placing Grantor in default.” The security agreement also prohibits
the sale or disposition of the collateral without Regions’ prior
written consent.
     ECapital claims to be the assignee of Regions’ rights under
the loan documents and security agreement and, therefore, the
holder of the February 2010 Note and related security rights.
ECapital further alleges that it entered into a confidential
settlement agreement with respect to its claims against the Ocean
Marine entities but reserved its rights to enforce the remaining
indebtedness in the amount of $698,530.39 and foreclose upon the
Manitowoc cranes.
     F&M, in turn, is the purported owner of the cranes, which it
purchased from OMC and/or OMR in 2015.       ECapital alleges that
neither Regions, nor any of its successors in interest, consented
to a disposition of the cranes or a release of their security
interests in the cranes.
                                3
      In response, F&M filed an answer and counterclaim, in which

it contests the validity of ECapital’s security interests and

alleges that ECapital “has wrongly seized F&M’s Cranes, failed to

maintain those cranes, and prevented F&M from exercising its

ownership rights with regard to those cranes.”            F&M claims that it

purchased the cranes from the Ocean Marine entities on November

30, 2015 for $1,000,000, after which the equipment remained on

premises controlled by OMC.         It is further alleged that “[b]y

October 15, 2018, ECapital had unilaterally seized F&M’s Cranes

and   moved   them   from   land   controlled     by    OMC   (or   affiliated

individuals or businesses) onto land owned by ECapital.”                    F&M

submits that it “made amicable demand on ECapital to return F&M’s

Cranes to F&M, as rightful owner,” but “ECapital refused and asked

F&M to dation its property to ECapital.”                Finally, F&M alleges

that upon gaining access to inspect the cranes in March of 2019,

it discovered that they had suffered considerable damage due to

neglect and lack of maintenance.             Based on this conduct, F&M

asserts three causes of action against ECapital: (1) wrongful acts;

(2) conversion; and (3) violation of the Louisiana Unfair Trade

Practices Act.       F&M also seeks to recover treble damages under

LUTPA.

      ECapital now moves to dismiss Count III of F&M’s counterclaim

for failure to state a claim.             It contends that all of F&M’s

counterclaims    will   necessarily       fail   upon   the   recognition    of

                                      4
ECapital’s continuing security interest in the cranes but urges

the Court to dismiss F&M’s LUTPA claim at the pleading stage.

                                   I.

     Rule 12(b)(6) of the Federal Rules of Civil Procedure allows

a party to move for dismissal of a complaint for failure to state

a claim upon which relief can be granted.              Such a motion is rarely

granted because it is viewed with disfavor.              See Lowrey v. Tex. A

& M Univ. Sys., 117 F.3d 242, 247 (5th Cir. 1997) (quoting Kaiser

Aluminum & Chem. Sales, Inc. v. Avondale Shipyards, Inc., 677 F.2d

1045, 1050 (5th Cir. 1982)).

     Under Rule 8(a)(2) of the Federal Rules of Civil Procedure,

a pleading must contain a “short and plain statement of the claim

showing that the pleader is entitled to relief.”                     Ashcroft v.

Iqbal, 556 U.S. 662, 678-79 (2009) (citing Fed. R. Civ. P. 8).

“[T]he    pleading   standard   Rule       8   announces    does    not   require

‘detailed   factual   allegations,’        but    it   demands     more   than   an

unadorned, the-defendant-unlawfully-harmed-me accusation.” Id. at

678 (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)).

Stated differently, Rule 8 “does not unlock the doors of discovery

for a plaintiff armed with nothing more than conclusions.”                 Id. at

678-79.

     In considering a Rule 12(b)(6) motion, the Court “accept[s]

all well-pleaded facts as true and view[s] all facts in the light

most favorable to the plaintiff.”              See Thompson v. City of Waco,

                                       5
Texas, 764 F.3d 500, 502 (5th Cir. 2014) (citing Doe ex rel. Magee

v. Covington Cty. Sch. Dist. ex rel. Keys, 675 F.3d 849, 854 (5th

Cir. 2012) (en banc)).        But, in deciding whether dismissal is

warranted, the Court will not accept conclusory allegations in the

complaint as true.     Id. at 502-03; see also Iqbal, 556 U.S. at 678

(“[W]e are not bound to accept as true a legal conclusion couched

as a factual allegation.”) (internal citations omitted).

       To survive dismissal, “‘a complaint must contain sufficient

factual matter, accepted as true, to state a claim to relief that

is plausible on its face.’” Gonzalez v. Kay, 577 F.3d 600, 603

(5th   Cir.   2009)   (quoting    Iqbal,      556   U.S.    at    678)    (internal

quotation marks omitted).        “Factual allegations must be enough to

raise a right to relief above the speculative level, on the

assumption that all the allegations in the complaint are true (even

if doubtful in fact).”       Twombly, 550 U.S. at 555 (citations and

footnote omitted).        “A claim has facial plausibility when the

plaintiff pleads factual content that allows the court to draw the

reasonable    inference    that    the       defendant     is    liable   for   the

misconduct alleged.”       Iqbal, 556 U.S. at 678 (“The plausibility

standard is not akin to a ‘probability requirement,’ but it asks

for more than a sheer possibility that a defendant has acted

unlawfully.”).    This is a “context-specific task that requires the

reviewing court to draw on its judicial experience and common

sense.”    Id. at 679.      “Where a complaint pleads facts that are

                                         6
merely consistent with a defendant’s liability, it stops short of

the line between possibility and plausibility of entitlement to

relief.” Id. at 678 (internal quotations omitted) (citing Twombly,

550 U.S. at 557).       “[A] plaintiff’s obligation to provide the

‘grounds’ of his ‘entitle[ment] to relief’”, thus, “requires more

than labels and conclusions, and a formulaic recitation of the

elements of a cause of action will not do.”    Twombly, 550 U.S. at

555 (alteration in original) (citation omitted).

     Finally, when reviewing a motion to dismiss, the Court may

consider documents that are essentially “part of the pleadings” -

- that is, any documents attached to or incorporated into the

complaint by reference that are central to the plaintiff’s claim

for relief.   Causey v. Sewell Cadillac-Chevrolet, Inc., 394 F.3d

285, 288 (5th Cir. 2004) (citing Collins v. Morgan Stanley Dean

Witter, 224 F.3d 496, 498-99 (5th Cir. 2000)).    The Court is also

permitted to consider matters of public record and other matters

subject to judicial notice without converting the motion into one

for summary judgment.    See United States ex rel. Willard v. Humana

Health Plan of Texas Inc., 336 F.3d 375, 379 (5th Cir. 2003).

                                 II.

                                  A.

     The Louisiana Unfair Trade Practices and Consumer Protection

Law (previously and still also commonly referred to as LUTPA)

declares unlawful “[u]nfair methods of competition and unfair or

                                  7
deceptive      acts    or   practices     in   the    conduct    of    any   trade      or

commerce.”       La. R.S. § 51:1405(A).          LUTPA affords a private cause

of action to “[a]ny person who suffers any ascertainable loss of

money or movable property . . . as a result of the use or employment

by   another       person   of   an   unfair    or    deceptive   method,         act   or

practice.”         Id. § 1409(A).        If actual damages are awarded, the

statute requires the Court to award “reasonable attorney fees and

costs.”      Id.     LUTPA also mandates an award of treble the actual

damages sustained “[i]f the court finds the unfair or deceptive

method, act, or practice was knowingly used, after being put on

notice by the attorney general.”               Id.

         Conspicuously absent from the statute is an enumeration of

the types of conduct that constitute an “unfair or deceptive

method, act, or practice.”              Thus, courts make this determination

on   a    “case-by-case      basis.”       Cheramie     Servs.,       Inc.   v.    Shell

Deepwater Prod., Inc., 35 So. 3d 1053, 1059 (La. 2010).                      To prove

that a trade practice is “unfair,” Louisiana courts have repeatedly

held,     “the     plaintiff     must   show    the    alleged    conduct     offends

established public policy and is immoral, unethical, oppressive,

unscrupulous,         or    substantially       injurious.”           Id.    (internal

citations omitted).              Louisiana courts have described a trade

practice as “‘deceptive’ for purposes of LUTPA when it amounts to

fraud, deceit, or misrepresentation.”                 Mixon v. Iberia Surgical,

L.L.C., 956 So. 2d 76, 80 (La. App. 3 Cir. 2007).

                                           8
     The Louisiana Supreme Court has emphasized that “the range of

prohibited practices under LUTPA is extremely narrow;” it reaches

“only egregious actions involving elements of fraud, deception, or

other unethical conduct.”     Cheramie Servs., 35 So. 3d at 1060.         As

another Section of this Court has observed, “LUTPA is concerned

with intentional deception.” See Cargill, Inc. v. Degesch America,

Inc., 875 F. Supp. 2d 667, 677 (E.D. La. 2012).                  Thus, “mere

negligence” is not prohibited by the Act.          See Turner v. Purina

Mills, Inc., 989 F.2d 1419, 1422 (5th Cir. 1993).              Nor does the

statute   “prohibit   sound   business     practices,    the   exercise   of

permissible   business   judgment,    or   appropriate    free    enterprise

transactions.”     Reingold v. Swiftships, Inc., 126 F.3d 645, 653

(5th Cir. 1997).

                                     B.

     With respect to unfair and deceptive trade practices, in

addition to incorporating the facts pleaded in support of its

“wrongful acts” and “conversion” claims, F&M alleges:

     103. ECapital’s conduct constitutes unfair competition
     and unfair or deceptive acts or practices in the conduct
     of trade or commerce, including but not limited to
     conversion of F&M’s property, an attempt to force
     payment by F&M of a debt not owed by F&M even though
     ECapital claimed (or knew) that the debt was instead
     owed by OMC and knew that Louisiana law did not allow
     ECapital to use self-help tactics to collect the debt.

     104. ECapital’s actions have been immoral, unethical,
     oppressive, unscrupulous, and substantially injurious to
     F&M.


                                     9
     105. By its conduct, ECapital has violated the Louisiana
     Unfair Trade Practices and Consumer Protection Law, La.
     R.S. §§ 51:1401 et seq.

     106. As a direct and proximate result of ECapital’s
     unfair competition and unfair or deceptive acts or
     practices, F&M has suffered an ascertainable loss of
     money and property, for which ECapital is liable. . . .

ECapital submits that LUTPA has no place in this case, which

involves nothing more than a dispute concerning the validity of

liens in movable property.   ECapital maintains that it is entitled

to exercise its rights as a secured creditor over the Manitowoc

cranes and has done so, in good faith, by asking the Court for a

writ of seizure and sale and by permitting F&M reasonable access

to the equipment.   Because F&M has pled nothing that ECapital did

to F&M, outside of the dispute regarding the validity of the lien,

ECapital contends that there is no basis for any unfair trade

practice claim.

     F&M counters that its factual allegations – that ECapital

illegally seized F&M’s property as an impermissible form of self-

help – fall squarely within the scope of LUTPA.   For support, F&M

invokes Pelican Point Operations, LLC v. Carroll Childers Co., 807

So. 2d 1171 (La. App. 1 Cir. 2002), in which the Louisiana First

Circuit Court of Appeal upheld a creditor’s liability under LUTPA.

In Pelican Point, the Louisiana First Circuit characterized a

creditor’s act of disabling a golf course’s irrigation system in




                                 10
an attempt to seek payment for the equipment as an illegal form of

self-help:

       Childers continued an attempt to force payment on a debt
       Pelican Point did not owe and to impose other conditions
       on Pelican Point after it knew Pelican Point was not
       liable for the debt and knew Louisiana law did not allow
       it to employ self-help tactics to collect the debt.

Id. at 1178.        F&M contends that it has stated a plausible claim

under LUTPA by alleging that ECapital, a creditor like Childers,

has engaged in illegal self-help tactics to collect a debt that it

knows F&M does not owe.

       ECapital responds that F&M’s reliance on Pelican Point is

misplaced.       Narrowly    construing       the    First    Circuit’s       holding,

ECapital submits that Pelican Point concerns a trespass onto a

golf    course      to   recover    a   debt.      Notably    absent       from   F&M’s

counterclaim is an allegation that ECapital “invaded the premises”

of another.       To the contrary, ECapital notes, F&M’s counterclaim

acknowledges that OMC or OMR was in possession of the cranes at

the time they were moved and does not allege that the cranes were

moved without OMC or OMR’s consent.             ECapital also emphasizes that

Pelican     Point    does   not    address    the    rights       of   a   third-party

purchaser of collateral against a secured creditor.

       In   an   attempt    to     direct    the    Court    to    more     applicable

jurisprudence, ECapital invokes Levine v. First National Bank of

Commerce, 845 So. 2d 1189 (La. App. 5 Cir. 2003).                      In Levine, the

Louisiana Fifth Circuit Court of Appeal granted a bank’s exception

                                         11
of no right of action with respect to LUTPA and wrongful seizure

claims asserted by the transferees of a bond for deed contract.

Id.   As for the LUTPA claim, the Louisiana Fifth Circuit held that

“the transferees of a bond for deed are not among the protected

persons” under LUTPA, which gives rise to “a personal right of

action   applying   only   to     direct     consumers   or   to     business

competitors.”    Id. at 1193.       The Louisiana Fifth Circuit also

rejected the transferees’ wrongful seizure claim on the ground

that the bank owed no duty to the transferees, who were neither

judgment debtors, nor owners of the property seized.               See id. at

1193-94. ECapital submits that, because F&M acquired the Manitowoc

cranes after ECapital was granted security rights in them, F&M’s

“complaints that ECapital’s exercise of secured creditor rights

violates LUTPA fail, just as the third party acquirer’s LUTPA

claims failed in Levine.”

      The Court disagrees.      First, to the extent Levine holds that

a third-party purchaser has no right of action against a secured

creditor under LUTPA, that holding was based on the premise that

only consumers and competitors have standing under the statute.

See Levine, 845 So. 2d at 1193.            That premise was subsequently

rejected by the Louisiana Supreme Court.         See Cheramie Serv., Inc.

v. Shell Deepwater Prod., Inc., 35 So. 3d 1053, 1058 (La. 2010)

(“LUTPA is available to plaintiffs other than business competitors

and consumers.”).    Moreover, in rejecting the wrongful seizure

                                    12
claim, the Levine court reasoned that the bank owed no duty to the

transferees - “with whom it had no legal relationship” - and that

“[d]amages for illegal seizure cannot belong to the [transferees],

who did not own the property seized.”     Id. at 1194.    But in this

case, F&M consistently alleges in its counterclaim that it owns

the property that ECapital seized.       Finally, the validity of

ECapital’s security interests has not yet been litigated, and

Louisiana   jurisprudence   recognizes   that   a   wrongful   seizure

constitutes an unfair trade practice within the meaning of LUTPA.

See In re Walker, 180 B.R. 834, 850-51 (W.D. La. Bankr. 1995) (“In

cases involving wrongful repossession or wrongful seizure, it has

been held by Louisiana courts that such actions come under the

purview of [LUTPA].”) (citing Bryant v. Sears Consumer Fin. Corp.,

617 So. 2d 1191, 1196 (La. App. 3 Cir. 1993); Jones v. Petty, 577

So. 2d 821 (La. App. 2 Cir. 1991); Cook v. Spillers, 574 So. 2d

464 (La. App. 2 Cir. 1991); Moore v. Goodyear Tire & Rubber

Co., 364 So. 2d 630 (La. App. 2 Cir. 1978)).

     Mindful of these principles, the Court finds that F&M has

plausibly stated a claim for unfair trade practices under LUTPA.

While disputing the validity of ECapital’s purported security

interests in the cranes, F&M alleges that ECapital intentionally

seized the cranes, failed to maintain them, and prevented F&M from

exercising its ownership rights with respect to the cranes.      When

accepted as true and viewed in a light most favorable to F&M, the

                                 13
allegations of the counterclaim do rise to the level of egregious

conduct required to state a claim under LUTPA. 2

                                       C.

     ECapital also urges the Court to dismiss F&M’s claim for

treble    damages,      contending    that    F&M     does    not   meet   LUTPA’s

requirements for such an award.

     With respect to treble damages, LUTPA provides: “If the court

finds    the   unfair    or   deceptive     method,    act,    or   practice      was

knowingly used, after being put on notice by the attorney general,

the court shall award three times the actual damages sustained.”

La. R.S. § 51:1409(A) (emphasis added).                ECapital submits that,

because F&M does not allege in its counterclaim that the attorney

general    provided     notice   to   ECapital      regarding       an   unfair    or

deceptive trade practice, F&M’s treble damages claim necessarily

fails.    F&M counters that dismissal of its treble damages claim is

premature because it has since provided notice of its LUTPA claim

to the attorney general and expects the attorney general to issue

a formal notification to ECapital. When that occurs, F&M contends,


2 Of course, if it is established at the summary judgment or trial
phase of these proceedings that ECapital held a valid security
interest in the cranes and complied with the requirements of the
Uniform Commercial Code, no LUTPA claim would lie. See La. R.S.
§ 10:9-609(a) (“After default, a secured party may take possession
of the collateral only: (1) after the debtor’s abandonment, or the
debtor’s surrender to the secured party, of the collateral; (2)
with the debtor’s consent given after or in contemplation of
default; (3) pursuant to judicial process; or (4) in those cases
expressly provided by law other than this Chapter.”).
                                       14
the procedural prerequisites to a treble damages claim will be

satisfied.

     Notably, another Section of this Court has squarely rejected

F&M’s prematurity argument.   See Andretti Sports Mktg. La., LLC v.

NOLA Motorsports Host Comm., Inc., 147 F. Supp. 3d 537, 572 (E.D.

La. 2015) (“Although Andretti asserts that it provided notice of

its LUTPA claim to the attorney general, Andretti does not allege

anywhere in its complaint or in any amended complaint that the

attorney general has put the defendants on notice of a LUTPA

violation, as required by the statute in order to be entitled to

treble damages.    Accordingly, the Court finds that Andretti has

failed to state a claim for treble damages.”).   Because F&M, like

the plaintiff in Andretti, fails to allege in its counterclaim

that the attorney general has put ECapital on notice of a LUTPA

violation, F&M fails to state a claim for treble damages under

LUTPA.   See id.

     Accordingly, for the foregoing reasons, IT IS ORDERED: that

ECapital’s motion to dismiss is hereby GRANTED in part, as to F&M’s

claim for treble damages, and DENIED in part, as to F&M’s claim

for actual damages under LUTPA. 3




3 All counsel are emphatically admonished to become fully versed
in the mandate of 28 U.S.C. § 1927.
                                15
New Orleans, Louisiana, July 23, 2019


   ______________________________
        MARTIN L. C. FELDMAN
    UNITED STATES DISTRICT JUDGE




    16
